DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
2	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 31 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 31 provides the use of the composition but, since the claim does not set forth any steps involved in the method/process, it is unclear what method/process applicant is intending to encompass.  A claim is indefinite where it merely recites a use without any active, positive steps delimiting how this use is actually practiced.  
Claim 31 is rejected under 35 U.S.C. 101 because the claimed recitation of a use, without setting forth any steps involved in the process, results in an improper definition of a process, i.e., results in a claim which is not a proper process claim under 35 U.S.C. 101.  See for example Ex parte Dunki, 153 USPQ 678 (Bd.App. 1967) and Clinical Products, Ltd. v. Brenner, 255 F. Supp. 131, 149 USPQ 475 (D.D.C. 1966).
Double Patenting
3	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 17-31 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 5, 8 and 10-12 of the U.S. copending Application No. 16/470,391; over claims 1, 3, 7, 9-12,  and 11-17 of the U.S. copending application No. 16/470,426 and over claims 1, 3-9, 11-12 and 16 of the U.S. copending application No. 16/470,439. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the U.S. copending applications No. 16/470,391; 16/470,426 and 16/470,439 recite personal care composition comprising glutathione precursor and methods for applying the personal care composition skin and wherein the care composition comprises  cysteine, glycine, glutamate source in similar percentage amounts as claimed in claims 17-31 (see claims 1, 3, 5, 8 and 10-12 of the U.S. copending Application No. 16/470,391; claims 1, 3, 7, 9-12,  and 11-17 of the U.S. copending application No. 16/470,426 and claims 1, 3-9, 11-12 and 16 of the U.S. copending application No. 16/470,439). This is an obvious formulation.
The instant claims differ from the claims of the copending applications No. 16/470,391; 16/470,426 and 16/470,439 by reciting a resorcinol of the claimed formula I.
However, the claims of the copending applications No. 16/470,391; 16/470,426 and 16/470,439, recite personal care composition comprising 4-alkyl resorcinol as recited in the 
Therefore, in view of the teaching of the claims of the copending applications No. 16/470,391; 16/470,426 and 16/470,439, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to be motivated to modify the personal care compositions in the claims of the copending applications No. 16/470,391; 16/470,426 and 16/470,439 by incorporating the resorcinol compounds to arrive at the claimed invention based on the teaching of the claims of the copending applications No. 16/470,391; 16/470,426 and 16/470,439 that refer to use the resorcinol compounds in the personal care compositions and, thus, the person of the ordinary skill in the art would expect such a personal care composition to have similar property to those claimed. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 103
4	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-31 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (US 2008/0274068 A1).
Tanaka et al. (US’ 068 A1) teaches a cosmetic composition for treating skin comprising amino acids include cysteine, glycine, glutamine and glutaminc acid in the blending amounts of 0.01 % and less that 10% (see page 7, paragraph, 0085) and resorcinol derivatives include 4-ethylresorcinol, 4-hexylresorcinol and 4-butylresorcinol in the amounts of 0.0001% and about 10% or less by weight (see page 13, paragraph, 0125) and wherein the cosmetic composition is formulated as water in oil emulation (cosmetically acceptable carrier) as claimed in claims 17-27 (see page 2, paragraph, 0024) and wherein the cosmetic composition also comprises nicotinic acid amide (nicotinamide) as claimed in claim 28 (see page 3, paragraph, 0038) and wherein the cosmetic composition is for external preparation for skin such as medicaments and used for applying to skin as claimed in claims 29-31 (see page 2, paragraph, 0024).
The instant claims differ from the teaching of Tanaka et al. (US’ 068 A1) by reciting the pH of the personal care composition.
However, Tanaka et al. (US’ 068 A1) teaches a cosmetic composition comprising pH adjusting agents (see page 17, paragraph, 0167).
Therefore, in view of the teaching of Tanaka et al. (US’ 068 A1), it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to adjust the pH of the cosmetic composition in a wide range of the pH that extended  from acidic, neutral and alkaline as claimed, and, thus, the person of the ordinary skill in the art would expect such a cosmetic composition to have a pH similar to those claimed, absent unexpected results. 

However, Tanaka et al. (US’ 068 A1) teaches a cosmetic composition comprising resorcinol derivatives (see page 13, paragraph, 0125) and amino acid acids and the derivatives thereof (see page 7, paragraph, 0085).
Therefore, in view of the teaching of the reference of Tanaka et al. (US’ 068 A1), it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to select any of the species of the genus taught by reference, including those of the claims, because an ordinary artisan would have the reasonable expectation that any of the species of the genus would have similar properties and thus, the same use as the genus as a whole, absent of unexpected results.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EISA B ELHILO whose telephone number is (571)272-1315.  The examiner can normally be reached on Monday-Friday, 7:00 AM to 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EISA B ELHILO/Primary Examiner, Art Unit 1761